NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD DEAN CARPENTER,                         No.    18-35245

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00085-AA

 v.
                                                MEMORANDUM*
KLAMATH COUNTY JAIL,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Oregon state prisoner Richard Dean Carpenter appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action arising from a

beating by another inmate. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Gordon v. County of Orange, 888 F.3d 1118, 1122 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2018), and we affirm.

      The district court properly granted summary judgment on Carpenter’s

deliberate indifference to safety and medical needs claims because Carpenter failed

to raise a genuine dispute of material fact as to whether an official policy, custom,

or usage of the county exposed Carpenter to a substantial risk of serious harm. See

Monell v. Dep’t of Social Servs., 436 U.S. 658, 690-91 (1978) (outlining standard

for municipal liability under § 1983); Castro v. County of Los Angeles, 833 F.3d

1060, 1076 (9th Cir. 2016) (en banc) (explaining that objective standard applies as

to whether a municipal defendant was deliberately indifferent); see also Mendiola–

Martinez v. Arpaio, 836 F.3d 1239, 1258-59 (9th Cir. 2016) (summary judgment

affirmed on deliberate indifference to medical needs claim where plaintiff did “not

attempt to link any policy or practice of the County Defendants” to her alleged

injury); Labatad v. Corrs. Corp. of Am., 714 F.3d 1155, 1161 (9th Cir. 2013)

(summary judgment affirmed on deliberate indifference to safety claim where there

was “no record of any threats or problems” between two inmates and plaintiff

“provided no specifics” about telling officer he should not be housed with

particular inmate); Deveraux v. Abbey, 263 F.3d 1070, 1076 (9th Cir. 2001)

(explaining that “[o]nce the moving party carries its initial burden, the adverse

party ‘may not rest upon the mere allegations or denials of the adverse party’s

pleading’” to preclude summary judgment).


                                          2                                    18-35245
AFFIRMED.




            3   18-35245